Name: 80/565/Euratom: Council Decision of 9 June 1980 approving the conclusion by the Commission of the International Convention on the physical protection of nuclear material
 Type: Decision
 Subject Matter: electrical and nuclear industries;  international affairs
 Date Published: 1980-06-17

 Avis juridique important|31980D056580/565/Euratom: Council Decision of 9 June 1980 approving the conclusion by the Commission of the International Convention on the physical protection of nuclear material Official Journal L 149 , 17/06/1980 P. 0041 - 0041 Greek special edition: Chapter 12 Volume 2 P. 0053 Spanish special edition: Chapter 12 Volume 3 P. 0213 Portuguese special edition Chapter 12 Volume 3 P. 0213 COUNCIL DECISION of 9 June 1980 approving the conclusion by the Commission of the International Convention on the physical protection of nuclear material (80/565/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Commission draft, Whereas the Commission has, in conformity with the Council Directives, negotiated the International Convention on the physical protection of nuclear material; Whereas, therefore, the conclusion of the said Convention by the Commission should be approved, HAS DECIDED AS FOLLOWS: Sole Article The conclusion by the Commission of the International Convention on the physical protection of nuclear material is hereby approved. Done at Luxembourg, 9 June 1980. For the Council The President F. PANDOLFI